
	
		I
		112th CONGRESS
		2d Session
		H. R. 4059
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2012
			Mrs. Bono Mack (for
			 herself, Mr. Inslee,
			 Mr. Cole, Ms. Eshoo, Mr.
			 Grijalva, Mr. Kildee, and
			 Mr. DeFazio) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Communications Act of 1934 to establish a
		  position for a representative of Indian Tribes on the Joint Board overseeing
		  the implementation of universal service, and for other
		  purposes.
	
	
		1.Tribal
			 representative
			(a)In
			 generalSection 254(a) of the
			 Communications Act of 1934 (47 U.S.C. 254(a)) is amended by striking
			 advocates. and inserting advocates, and one member of
			 such Joint Board shall be a Commission-appointed Tribal representative
			 nominated by the Commission’s Office of Native Affairs and
			 Policy.
			(b)Conforming
			 amendmentSection 410(c) of the Communications Act of 1934 (47
			 U.S.C. 410(c)) is amended in the third and fourth sentences by striking
			 State each place it appears and inserting State, Tribal,
			 and utility consumer advocate.
			
